SIDLEY AUSTIN LLP 787 SEVENTH AVENUE NEW YORK, NY10019 (212) 839 5300 (212) BEIJING BRUSSELS CHICAGO DALLAS [Missing Graphic Reference] FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. jmunsell@sidley.com (212) 839-5609 FOUNDED 1866 October 27, 2009 VIA EDGAR Kevin Woody (Mail Stop 4561) Accounting Branch Chief United States Securities and Exchange Commission 450 Fifth Street N.W. Washington, D.C.20549 Re: Comments to Form 10-K for the Year Ended December 31, 2008 and Form 10-Qs for the quarterly periods ended March 31, 2009 and June 30, 2009 for BlackRock Global Horizons I L.P. Dear Mr.
